DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more gears” configured to determine respective rotation speeds/to adjust rotation speeds and therewith the mechanical vibration frequency (claims 6 and 10, respectively) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (Note: although Fig. 2 shows transmission gear (8), such transmission gear is connected to the generator shaft and is used to transmit the spinning rotation of pedal about its own shaft 1, to the generator shaft. Such transmission gear (8) is not used to determine or adjust rotation speeds and the mechanical vibration frequency).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “2” has been used to designate both “eccentric shaft mounting yoke” (Fig. 4) and “fixed magnet” (Fig. 5), 
reference character “3” has been used to designate “electric motor” (Fig. 2), “eccentric mass” (Fig. 4), “rotating magnet” (Fig. 5), and “rotating disk” (Fig. 6),
reference character “8” has been used to designate both “transmission gear” (Fig. 2) and “rotating magnet mounting yoke” (Fig. 5), 
reference character “9” has been used to designate both “eccentric shaft” (Fig. 2) and “timing belt pulleys” (Fig. 4), 
reference characters "9" and "5" have both been used to designate “timing belt pulleys” (see Figs. 4 and 6),
reference characters “7” and “4” have both been used to designate “cycling pedal” (see Figs. 2, 4-5 and 6), and
reference characters “8” and “6” have both been used to designate “rotating magnet mounting yoke” (see Figs. 5 and 6). 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 6 recites: “wherein the device has one or 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 10 recites: “one or more gears to adjust rotation speeds and therewith the mechanical vibration frequency” and it is not clear the rotation speeds of what component is being adjusted via one or more gears. As such, the claim has been considered “as best understood”, whereby the rotation speed of the motor (motor axle/shaft) and hence the eccentric shaft/member that is rotated by the motor which in affect contributes to the mechanical vibration frequency has been considered. Further clarification and appropriate corrections are respectfully requested.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 13 recites: “A cycling pedal comprising as a single unit a cycling pedal and a self-powered vibration device” and it is not clear how a cycling pedal can comprise a cycling pedal itself. As such, the claim has been considered “as best understood”, whereby the cycling pedal comprises a self-powered vibration device, whereby the cycling pedal and the self-powered vibration device are a single unit. Further clarification and appropriate corrections are respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2007/0270726 A1) in view of Hicks (US 6,104,096).
Regarding claim 1,  Chou teaches a powered vibration device, comprising: a powered electrical motor (211, Figs. 3-4, ¶ [0028], ¶ [0033], the motor has to be powered in order to function), wherein the electrical motor produces a rotation of an eccentric shaft/member (212, Figs. 3-4, ¶ [0028], the eccentric member connected to the axle of the motor); and 10a vibration plate/massager (23, Figs. 3-4, ¶ [0028]) that is mechanically vibrated by the rotation of the eccentric shaft/member, wherein the mechanical vibration is transmitted from the eccentric shaft/member via a vibration transmission element/seat (22) to the vibration plate/massager (23) (abstract, Figs. 3-4, ¶ [0028]), wherein the vibration plate/massager (23) is mechanically isolated and decoupled by 15mechanical isolation mounts from the cycling pedal (3) (the bracket  
Chou is silent about an electrical generator with a rotatable generator shaft, wherein the 5rotatable generator shaft rotation is driven by a rotation of a cycling pedal, and wherein the rotatable generator shaft rotation generates power for the electrical generator.
Regarding claim 1, Hicks teaches an apparatus comprising: an electrical generator (3) with a rotatable generator shaft (a generator has a rotatable shaft), wherein the 5rotatable generator shaft rotation is driven by a rotation of a cycling pedal (20), and wherein the rotatable generator shaft rotation generates power for the electrical generator (abstract, col. 3 lines 39-56, the electricity/power generated by the generator as the user pedals can be stored in a capacitor (8) to be used to power other electrical components (i.e. LEDs). Upon modification of Chou’s invention with features of Hicks, the power generated via the generator as the user pedals on Chou’s exercise apparatus, can be stored in a capacitor to provide power to the electrical motor. As such, the electrical motor of Chou would be powered (indirectly and) by the power generated by the electrical generator, thereby the vibration device would be self-powered).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou’s invention with an electrical 

Regarding claim 2, Chou as modified by Hicks teaches wherein the electrical generator is mounted on the cycling pedal (Hicks: Fig. 1). 
Regarding claim 7, Chou as modified by Hicks teaches w5Regarding claim 7, asdherein the rotation of the eccentric shaft is adjustable through a motor-driver control unit (Chou: ¶ [0029]-[0032], the control unit 30 also comprises an adjuster 34 which adjusts and controls the rotation of the eccentric shaft/vibration frequency and amplitude provided by the motor).  
Regarding claim 12, Chou as modified by Hicks teaches wherein the self-powered vibration device is a self-standing device which is adapted to be integrated with the cycling pedal (Chou: ¶ [0037]-[0040]).  

Chou as modified by Hicks teaches the invention as substantially claimed. Although Chou as modified by Hicks does not specifically teach wherein the vibration transmission element is made of stiff material to minimize vibration damping, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the vibration transmission element of stiff material (to minimize damping), in order to provide a rigid support and provide more stability for the Claim 9).

Chou as modified by Hicks teaches the invention as substantially claimed. Although Chou as modified by Hicks does not specifically teach wherein the self-powered vibration device and the cycling pedal are an integral unit, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the self-powered vibration device and the cycling pedal as an integral unit, in order to reduce assembly process of the components, provide stronger connection between components and thereby provide a safer device for the user since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (See MPEP 2144.07) (Claim 11).

10REgareRegarding claim 13, (claim 13 “as best understood”) Chou teaches a cycling pedal (3) comprising a cycling pedal (3) and a powered vibration device (20, ¶ [0028], ¶ [0033], the motor 211 of the vibration device has to be powered in order to function) to mechanically vibrate a body part of a person cycling using the cycling pedal (abstract), wherein the powered vibration device is mechanically isolated and decoupled by mechanical isolation mounts from the cycling pedal (the bracket (holding the motor in Figs. 3-4), as well as the locking means/screw means used for mounting the device to the pedal (¶ [0037]-[0039]) are considered mechanical isolation mounts). 

Regarding claim 13, (claim 13 “as best understood”) Hicks teaches a pedal comprising a generator (3) that generates electricity from rotation of the pedal and stores the generated energy within a capacitor (8) to power other electrical components (i.e. LEDS, abstract, col. 3 lines 39-56, upon modification of Chou’s invention with the features of Hicks, the power generated via the generator as the user pedals on Chou’s exercise apparatus, can be stored in a capacitor to provide power to the electrical motor. As such, the electrical motor of Chou and thereby the vibration device of Chou would be powered self- powered). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou’s invention with an electrical generator whereby power/electricity is generated by pedaling of the user and provided to other components (providing a self-powered device) as taught by Hicks in order to provide a more cost-efficient apparatus and motivate the user to exercise in order to receive the desired massaging affects.

Chou as modified by Hicks teaches the invention as substantially claimed. Although Chou as modified by Hicks is silent about the cycling pedal as a single unit comprise the cycling pedal and the self-powered vibration device, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cycling pedal comprise as a single unit a cycling pedal and a self-powered vibration device in order to reduce assembly process of the components, provide stronger connection between components and thereby and Claim 13).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Hicks as applied to claim 1 above, and further in view of Tsarpela (US 2012/0142496 A1).
Regarding claim 3, Chou as modified by Hicks teaches the device further comprising a control unit (30) to control the rotation speed of the eccentric shaft/vibration frequency produced by the electrical motor (¶ [0029], ¶ [0032]).
Chou in view of Hicks is silent about the rotation speed of the eccentric shaft/vibration frequency being based on physiological parameters measured by one or more sensors/the device comprising one or more sensors to measure physiological parameters from the person, wherein the one or more sensors control the mechanical vibrations of the body part of the person, wherein 15the mechanical vibrations of the body part of the person are in the order of 20-50 Hz.  
Regarding claim 3, Tsarpela teaches a vibration device 5comprising: an electrical motor (5) that produces a rotation of an eccentric shaft/mass (¶ [0083]), a control unit to control the rotation speed of the eccentric shaft produced by the electrical motor based on physiological parameters measured by one or more sensors (i.e. medical electrodes 6, ¶ [0049], ¶ [0086], ¶ [0106], ¶ [0141]).  
Regarding claim 4, Tsarpela teaches the device further 10comprising one or more sensors (i.e. medical electrodes 6) to measure physiological parameters from the  
Regarding claim 5, Tsarpela teaches wherein 15the mechanical vibrations of the body part of the person are in the order of 20-50 Hz (¶ [0016], ¶ [0083]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou’s invention in view of Hicks such that the rotation speed of the eccentric shaft/vibration frequency is being based on physiological parameters measured by one or more sensors/the device comprising one or more sensors to measure physiological parameters from the person, wherein the one or more sensors control the mechanical vibrations of the body part of the person, wherein 15the mechanical vibrations of the body part of the person are in the order of 20-50 Hz as taught by Tsarpela in order to determine the optimum contraction frequency at which the specific fibers of the particular muscle have the maximum muscular and biological response and determine the optimum frequency of the vibrations to be applied to the particular muscle so as to stimulate periodic contractions at optimum frequency (see ¶ [0013]-[0014] of Tsarpela).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Hicks as applied to claim 1 above, and further in view of Yu (US 6,039,679). 
Although Hicks teaches one or more transmission gears (gear box 7) to transmit rotation of the pedal spindle (1) to the generator (3, col. 3 lines 39-49). Chou in view of Hicks is silent about one or more gears configured to determine/adjust respective 
Regarding claim 6, (claim 6 “as best understood”) Yu teaches a vibration device, wherein the device has one or more gears (32, 34) configured to determine respective rotation speed(s) (of the motor (motor axle/shaft)) (abstract, col. 1 lines 3-6, claim 2).  
Regarding claim 10, (claim 10 “as best understood”) Yu teaches the device further comprising one or more gears (32, 34) to adjust rotation speeds and therewith the mechanical vibration frequency (abstract, col. 1 lines 3-6, claim 2, please note that upon modification of Chou’s invention in view of Hicks with the features (one or more gears) of Yu, the rotation speed of the motor (motor axle/shaft) and therefore rotation of the eccentric shaft/member (which is rotated by the electrical motor) can be determined/adjusted and thereby the mechanical vibration frequency can be adjusted).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou’s invention in view of Hicks with one or more gears configured to determine/adjust respective rotation speeds of the electric motor axle/shaft (and thereby the rotation speed of the eccentric shaft/member rotated by the electrical motor and therewith the mechanical vibration frequency) as taught by Yu in order to provide various vibration frequencies and massaging affects to the user according to the user’s fitness goals or health needs. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Hicks as applied to claim 1 above, and further in view of Liu et al. (CN 106166365 A1).
Claim 8). However, Chou is silent about using a pulse width modulation for such control. 
Regarding claim 8, Liu teaches an apparatus wherein a vibration motor (45) is controlled through a pulse-width modulation (pg. 9, lines 2-4, please note that upon modification of Chou’s invention (in view of Hicks) with features of Liu, controlling the electric motor (of Chou) and hence adjustment to 10the rotation of the eccentric shaft can be done through a pulse-width modulation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou’s invention in view of Hicks with a pulse-width modulation control of the vibration motor (hence adjusting the rotation of the eccentric shaft), as taught by Liu in order to provide an efficient way of controlling the device and reduce the average power consumption of the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 20150092517 A to Lee et al. (Pertinent to claims 1 and 3-4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784